—Appeal by defendant from a judgment of the County Court, Westchester County (Ingrassia, J.), rendered June 19, 1981, convicting him of murder in the second degree (three counts), robbery in the first degree (two counts), burglary in the first degree (three counts), assault in the second degree, grand larceny in the third degree, criminal possession of a weapon in the fourth degree (two counts), petit larceny and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence.
*976Judgment affirmed.
The record supports the denial of defendant’s motion to suppress his confession, as it was made after he knowingly and intelligently waived his Miranda rights. The record is devoid of any indication of coercive behavior on the part of the police (cf. People v Anderson, 42 NY2d 35).
As defendant had never previously raised the other arguments he is presently asserting regarding the admissibility of his confession and whether he had a legitimate expectation of privacy in his acquaintance’s home where he was arrested, these issues have not been preserved for review as a matter of law (see, People v Tutt, 38 NY2d 1011; People v Smith, 108 AD2d 763; People v Jones, 81 AD2d 22). We decline to address them in the interest of justice. O’Connor, J. P., Niehoff, Lawrence and Hooper, JJ., concur.